G .iaYj J.
The Gen. Sts. c. 120, § 26, reenacting the provision first introduced by the legislature in the Rev. Sts. c. 85, § 14, require that the appellant from the judgment of a justice of the peace in any civil action “ shall before the allowance of his appeal recognize with sufficient surety or sureties to the adverse party, if required by him,” for the effectual prosecution of the appeal and the payment of future costs. The record of the justice of the peace in this case does not show that the appellee ever required any recognizance. The appellee however contends that if he did not, the appellant was at least bound to enter into a recognizance without sureties. But such a construction is equally inconsistent with grammar and with reason. It would be quite as consistent with the language of the statute to maintain that a recognizance with sureties was to be taken in all cases, but not to the adverse party unless required by him. And a recognizance without sureties would give no additional remedy against the appellant himself.

Exceptions overruled.